Lewis, Chief Justice
(dissenting) :
The majority has decided the issues of negligence, foreseeability, proximate cause, and contributory negligence solely on the basis of the pleadings. These are issues more properly for a jury to determine and should not be usurped by the court.
Whether an innocent workman on these premises, as was the plaintiff, should be lawfully subjected to the dangers of the alleged ski-slope construction created by these respondents should be decided only after all of the facts are developed at trial.
*502I would reverse and remand for trial; and, therefore, dissent.
Harwell, J., concurs.